Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The Attorney General very properly remarks that “ the record in this case exhibits a great deal of carelessness,” but we think the conclusion at which he arrives does not follow. After stating the facts, he recapitulates as follows : Ye Cow is indicted ; Ah Cow is arraigned and pleads not guilty; My Chow demands a separate trial and is tried ; the verdict and judgment are against Ah Coiv ; My Chow moves for a new trial and appeals. He contends that as the judgment is against Ah Cow, an appeal in the name of My Chow cannot be maintained; but we think the My Chow who appeals is, for that purpose, sufficiently identified with the proceedings by being named as the party Avho was tried. The appeal being properly taken, it is clear that the judgment should not be permitted to stand. If the defendant should again be indicted for the same offense, it might be very difficult for him to establish a previous conviction. The record is AA’anting in certainty to a degree which should not be tolerated in criminal proceedings.
Judgment reversed, and cause remanded for a neAV trial.